Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 30-32, 34-41, 43-49 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 30 as amended, recites a method, by enforcement point, detecting initiation of session for application, requesting and receiving from policy server, 1st level QoE policy for the detected session, deriving 2nd  lower level QoE/QoS target for the detected session based on 1st level QoE policy and context information indicative of real time user traffic of application and enforcing the 2nd level QoS/QoE target on the detected session, wherein the enforcement point is comprised in or comprises radio access network node, and the 2nd lower level QoE/QoS are lower in experience or quality when compared to 1st level QoE policy. 

The prior arts on record, Kvernvik teaches a transport policy or quality class that is decided for the session after the session is initiated and a second transport policy to be applied when the first transport policy expires, where attributes of the two policies are st level of QoE policy and the context information indicative of real time traffic associated with application of the detected session. 

The prior arts on record, Mohaban teaches the policy tree with policy rule and deriving sub policy. However, the reference does not teach that second lower level policy is derived based on 1st level of QoE policy and the context information indicative of real time traffic associated with application of the detected session. 

Upon further search, references Anchan, Ahmed and Skog have been cited. 

Anchan teaches server providing first level of QoS to first group session, detecting second session concurrently with the first session and providing resources to supplement first level of QoS for both sessions (abstract). Thus, the reference does not teach that second lower level policy is derived based on 1st level of QoE policy and the context information indicative of real time traffic associated with application of the detected session. 

Ahmed teaches the WTRU transmitting request for network to provide lower QoS level for a particular service based on congestion indication. The lower QoS is not derived based on the context information of real time traffic associated with application of the session detected by radio access network node. Thus, the reference does not teach that second st level of QoE policy and the context information indicative of real time traffic associated with application of the detected session. 

Skog teaches method for changing QoS, where initial QoS parameters are used for ongoing communication session, and based on responding to content request, if the QoS modification is determined to be beneficiary, modified QoS parameters are used (abstract, para 69). However, para 69 teaches that the initial QoS is lower, than the second QoS. Thus, the reference does not teach that second lower level policy is derived based on 1st level of QoE policy and the context information indicative of real time traffic associated with application of the detected session. 

Thus, prior art references on record and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features along with all other limitations as recited in claim 30. Thus, claim 30 is allowed. Independent claims 39 and 49 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.